EXHIBIT 10.64

 

[g134551kii001.jpg]

 

2013 EXECUTIVE SALES INCENTIVE PLAN

 

I.                PURPOSE

 

The US Ecology, Inc. 2013 Executive Sales Incentive Plan (“Plan”) provides a
variable component of compensation for Senior Vice President of Sales and
Marketing, Steven D. Welling (“Participant”), for achievement of objectives set
by the US Ecology, Inc. (“Company”) Board of Directors (“Board”) during calendar
year  2013  (“Plan Year”).  The Plan is designed to better align the interests
of Participant with those of stockholders, better leverage Participant’s sales
and leadership skills to improve the performance of individual sales team
members and encourage greater sales force efficiency.

 

II.           ADMINISTRATION

 

The administrator of the Plan shall be the Board’s Compensation Committee
(“Administrator”).  The Administrator, or its designee, shall have full power,
discretion and authority to, among other things, interpret the Plan, verify all
amounts paid under the Plan and establish rules and procedures for its
administration, as deemed necessary and appropriate.  The Administrator may rely
on opinions, reports or statements of the Company’s officers, public accountants
and other professionals.  The calculation of any amounts to be paid under the
Plan shall be performed by the Company’s Chief Financial Officer and submitted
by the Company’s President to the Administrator for approval.  Any
interpretation of the Plan or act of the Administrator, or its designee, in
administering the Plan, shall be final and binding.

 

No member of the Board shall be liable for any action, interpretation or
construction made in good faith with respect to the Plan.  The Company shall
indemnify, to the fullest extent permitted by law, each member of its Board who
may become liable in any civil action or proceeding with respect to decisions
made relating to the Plan.

 

III.      ELIGIBILITY

 

To be eligible to receive an award under the Plan, Participant must have been
employed by the Company (i) on a full-time basis during the Plan Year and
(ii) on the date of any payment under the Plan, except as otherwise provided for
in this Plan or when such requirement is waived by the Administrator.

 

a.              Removal from Plan — Participant may be removed from the Plan or
an award adjusted, including elimination of any right to an award under the
Plan, for insubordination, misconduct, malfeasance, or any formal disciplinary
action taken by the Company during the Plan Year or prior to payment.

 

b.              Termination Without Cause by Company/With Good Reason by
Participant — In the event Participant is terminated without cause by the
Company or for good reason by the Participant, as defined in the Participant’s
employment agreement, any amount that would have been due the Participant absent
his/her termination shall be paid on a pro-rata basis based on the number of
calendar days the Participant was employed during the Plan Year.  Payment shall
be made according to the terms of the Plan and the requirement that the
Participant be an employee on that date of payment shall be waived.

 

IV.       INCENTIVE AWARD

 

The Board shall establish a Plan Year treatment and disposal revenue target (the
“Plan Target).  The amount to which Participant may be entitled (“Incentive
Payment”) is the product of the treatment and disposal revenue accrued in the
Plan Year and a percentage rate(s) established by the Board (“Incentive Rate”). 
Payments under the Plan, if any, shall be made to Participant upon certification
by the President that such payments are authorized by the Administrator and all
applicable criteria have been satisfied.  Payments shall be made as soon as
practicable after approval and availability of the Company’s final audited Plan
Year financial statements, but in any event will be made by March 15, 2014.

 

V.            INCENTIVE AWARD DETERMINATION

 

Participant’s Incentive Payment shall be earned, beginning with achievement of
85% of the Plan Target and shall be capped at the level where Company-wide
treatment and disposal revenue is equal to 105% of the Plan Target.  The
Incentive Rates applied to actual treatment and disposal revenue will range from
.03% to .50%, depending on the level of revenue.  The Plan Target, applicable
Incentive Rates and the treatment and disposal revenue amounts to which each
Incentive Rate applies shall be determined by the Board and shall be set forth
in a letter from the President to Participant.  Treatment and disposal revenue
generated by facilities acquired by the Company during the Plan Year shall be
excluded from actual results.

 

--------------------------------------------------------------------------------


 

By way of example only: Assuming a Plan Target of $100,000,000, the minimum
amount upon which an Incentive Rate could be applied would be $85,000,000
($100,000,000 X .85) and the maximum amount upon which an Incentive Rate could
be applied would be $105,000,000 ($100,000,000 X 1.05).  Assuming actual
treatment and disposal revenue for the Plan Year of $97,000,000, Participant, in
this example, would be eligible for an Incentive Payment of $38,600.00,
calculated from the table below:

 

Beginning of

 

% of Plan

 

 

 

% of Plan

 

Incentive

 

Incremental

 

Cumulative

 

Range

 

Target

 

End of Range

 

Target

 

Rate

 

$ Earned

 

$ Earned

 

$

85,000,000.00

 

85

%

$

92,000,000.00

 

92

%

0.03

%

$

27,600.00

 

$

27,600.00

 

$

92,000,000.01

 

92

%

$

95,000,000.00

 

95

%

0.20

%

$

6,000.00

 

$

33,600.00

 

$

95,000,000.01

 

95

%

$

97,000,000.00

 

97

%

0.25

%

$

5,000.00

 

$

38,600.00

 

$

97,000,000.01

 

97

%

$

100,000,000.00

 

100

%

0.30

%

$

9,000.00

 

$

47,600.00

 

$

100,000,000.01

 

100

%

$

101,000,000.00

 

101

%

0.40

%

$

4,000.00

 

$

51,600.00

 

$

101,000,000.01

 

101

%

$

102,000,000.00

 

102

%

0.45

%

$

4,500.00

 

$

56,100.00

 

$

102,000,000.01

 

102

%

$

104,000,000.00

 

104

%

0.50

%

$

10,000.00

 

$

66,100.00

 

$

104,000,000.01

 

104

%

$

105,000,000.00

 

105

%

0.50

%

$

5,000.00

 

$

71,100.00

 

 

Assuming instead treatment and disposal revenue for the Plan Year of
$110,000,000, the Incentive Payment would be capped at $71,100 and Participant
would not be credited for revenue exceeding the $105,000,000 ceiling.

 

VI.       PLAN INCENTIVE ADJUSTMENTS

 

Once paid, no Incentive Payment shall be subject to refund or return based on
aged accounts receivable or credit memos.  However, in calculating future
payments under a similar plan, any receivables written off for which an
Incentive Payment was previously made under the Plan may, at the Administrator’s
discretion, be subtracted from revenues on a dollar-for-dollar basis. 
Furthermore, the Company reserves the right to request and/or initiate the
repayment of any overpayments at any time, for any reason.  Any overpayment must
be repaid to the Company within six months of discovery and notification to
Participant.

 

VII.  MISCELLANEOUS

 

a.              Interests Not Transferable — Any interest of Participant under
the Plan may not be voluntarily sold, transferred, alienated, assigned or
encumbered, other than by will or pursuant to the laws of descent and
distribution.  Notwithstanding the foregoing, if Participant dies during the
Plan Year, or after the Plan Year and prior to payment of an award, then a
pro-rata portion of the award to which Participant would have been eligible
absent death shall be paid to the deceased’s beneficiary, as designated in
writing by Participant (attached hereto as Exhibit A); provided however, that if
Participant has not designated a beneficiary then such amount shall be payable
to Participant’s estate.  Payment shall be based on the number of calendar days
Participant was employed in his position of Senior Vice President of Sales and
Marketing during the Plan Year.  The requirement that Participant be an employee
on the date of payment shall be waived.

 

b.              Withholding Taxes — The Company shall withhold from any amounts
payable under the Plan applicable withholding including, but not limited to,
federal, state, city and local taxes, FICA and Medicare as shall be legally
required.  Additionally, the Company will withhold from any amounts payable
under the Plan the applicable contribution for Participant’s 401(k) Savings and
Retirement Plan as defined in the US Ecology, Inc. 401(K) Plan description
protected under ERISA.

 

c.               No Right of Employment — Nothing in this Plan will be construed
as creating any contract of employment or conferring upon Participant any right
to continue in the employ or other service of the Company or limit in any way
the right of Company to change Participant’s compensation or other benefits or
to terminate his employment with or without cause.

 

d.              No Representations — The Company does not represent or guarantee
that any particular federal or state income, payroll, personal property or other
tax consequence will result from participation in the Plan.

 

e.               Section Headings — The section headings contained herein are
for convenience only and, in the event of any conflict, the text of the Plan,
rather than the section headings, will control.

 

--------------------------------------------------------------------------------


 

f.                Severability — In the event any provision of the Plan shall be
held to be illegal or invalid for any reason, such illegality or invalidity
shall not affect the remaining parts of the Plan and the Plan shall be construed
and enforced as if such illegal or invalid provisions had never been contained
in the Plan.

 

g.               Invalidity — If any term or provision contained herein is to
any extent invalid or unenforceable, such term or provision shall be reformed so
that it is valid, and such invalidity or unenforceability  shall not affect any
other provision or part hereof

 

h.              Amendment, Modification or Termination — The Administrator
reserves the right to unilaterally amend, modify or terminate the Plan at any
time as it deems necessary or advisable.

 

i.                  Applicable Law — Except to the extent superseded by the laws
of the United States, the laws of the State of Idaho, without regard to its
conflicts of laws principles, shall govern in all matters relating to the Plan.

 

j.                 Effect on Other Plans — Payments or benefits provided to
Participant under any stock, deferred compensation, savings, retirements or
other employee benefit plan are governed solely by the terms of each of such
plans.

 

k.              Effective Date — The Plan is effective as of January 1, 2013.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

BENEFICIARY DESIGNATION

 

I hereby designate the following person or persons as Beneficiary to receive any
management incentive payments due under the attached US Ecology, Inc. 2013
Executive Sales Incentive Plan effective January 1, 2013, in the event of my
death, reserving the full right to revoke or modify this designation, or any
modification thereof, at any time by a further written designation:

 

Primary Beneficiary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of Individual

 

Relationship to me

 

Birth Date (if minor)

 

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of Trust

 

Date of Trust

 

 

 

Provided, however, that if such Primary Beneficiary shall not survive me by at
least sixty (60) days, the following shall be the Beneficiary:

 

Contingent Beneficiary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of Individual

 

Relationship to me

 

Birth Date (if minor)

 

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of Trust

 

Date of Trust

 

 

 

This Beneficiary Designation shall not affect any other beneficiary designation
form that I may have on file with US Ecology, Inc. regarding benefits other than
that referred to above.

 

 

 

 

 

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

--------------------------------------------------------------------------------

 